Citation Nr: 0119689	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  96-49 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2.  Entitlement to an evaluation in excess of 10 percent for 
a generalized tonic-clonic seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward F. Flood, Associate Counsel



INTRODUCTION

The veteran was a member of the Air National Guard of Puerto 
Rico from May 1984 and the record shows he suffered a seizure 
while on active duty for training (ADT) in September 1984 and 
was medically discharged August 1992.  It is apparent that 
other periods of inactive duty training and ADT were likely 
performed as well, but they are not confirmed by any service 
department documentation.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan which denied service 
connection for a low back disorder and an evaluation in 
excess of 10 percent for a generalized tonic-clonic seizure 
disorder.  The veteran relocated to the Republic of the 
Philippines from Puerto Rico, and the RO in Manila took 
possession and administrative responsibility of his claims 
file.


FINDING OF FACT

The veteran has a confirmed diagnosis of epilepsy and a 
history of a seizure disorder, well controlled by medication, 
but he is not shown to have had any seizures since 
November 1993.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
generalized tonic-clonic seizure disorder have not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Codes 
(Codes) 8910, 8911 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), became 
law, and it substantially modified the circumstances under 
which VA's duty to assist claimants applies, and how that 
duty is to be discharged.  The new law affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999 to November 9, 2000).  

VCAA establishes very specific requirements for giving notice 
to claimants of required information and evidence.  After 
receiving an application for benefits, VA is required to 
notify the claimant and the claimant's representative of any 
information, and any medical or lay evidence not already 
submitted, which is necessary to substantiate the claim.  VA 
must include in this notice an indication of which 
information and evidence must be provided by the claimant and 
which will be obtained by VA.  See VCAA, § 3(a) (to be 
codified at 38 U.S.C. § 5103-5103A).

The Board has reviewed the veteran's claim in light of the 
new legislation, and concluded that the RO substantially 
complied with these requirements in regard to his claim of an 
evaluation in excess 10 percent for a generalized tonic-
clonic seizure disorder.  A significant body of lay and 
medical evidence was developed, and the RO statements of the 
case and supplemental statements of the case clarified what 
evidence would be required for an increased evaluation.  The 
veteran and his representative responded to RO communications 
with additional evidence and argument, curing (or rendering 
harmless) any earlier omissions.  See Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993).

VCAA also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  This obligation was satisfied, but only in regard to 
his increased evaluation for a seizure disorder, by recent VA 
neurological examinations performed in March 1997 and 
July 1999, as described below.

Therefore, with respect to claim for an increased evaluation 
for his seizure disorder, the Board is satisfied that all 
relevant facts have been properly and sufficiently developed, 
that the veteran will not be prejudiced by proceeding to a 
decision on the basis of the evidence currently of record, 
and that a remand on that issue being finally adjudicated 
would serve no useful purpose.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit to flowing to the veteran are to be avoided).

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. §§ 4.1, 4.2.  
All benefit of the doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  If the preponderance of the 
evidence is in favor of the claim, or the evidence is in 
equipoise, the claim will be granted.  A claim will be denied 
only if the preponderance of the evidence is against the 
claim.  See 38 U.S.C.A. § 5107; VCAA, § 4, (to be codified at 
38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).   Furthermore, in increased rating claims, VA is 
required to consider and discuss higher schedular rating 
criteria provided in VA regulations with respect to that 
disability.  AB v. Brown, 6 Vet. App. 35 (1993). 

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, as is 
the case with the claim herein at issue, is an original claim 
as opposed to a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In such cases, separate ratings may 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Where 
entitlement to compensation has been established, and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise 
the lower rating will be assigned.  38 C.F.R. § 4.7. 

The rating criteria for seizure disorders, set forth under 
Codes 8910 (grand mal epilepsy) and 8911 (petit mal 
epilepsy), are as follows: a 100 percent rating is warranted 
for 12 major seizures during the preceding year; an 
80 percent rating is assignable for 4 major seizures, or more 
than 10 minor seizures weekly, during the preceding year; a 
60 percent rating is warranted for 3 major seizures, or 9 to 
10 minor seizures weekly, during the preceding year; a 
40 percent rating is may be assigned for 1 major seizure 
during the preceding 6 months or 2 major seizures, or 5 to 8 
minor seizures weekly, during the preceding year; a 20 
percent rating is warranted for 1 major seizure during the 
preceding 2 years or 2 minor seizures during the preceding 6 
months; and a 10 percent rating is warranted for a confirmed 
diagnosis of epilepsy with a history of seizures.  38 C.F.R. 
§ 4.124a.

Notes to the aforementioned regulatory criteria describe 
major seizures as generalized tonic-clonic convulsions 
accompanied by unconsciousness; minor seizures are described 
as brief interruptions in consciousness or conscious control 
associated with staring or rhythmic blinking of the eyes, 
nodding of the head, sudden loss of postural control, or 
sudden jerking of the arms, trunk, or head.  The frequency 
and nature of seizures may be established by competent, 
consistent lay testimony emphasizing convulsive and immediate 
postconvulsive symptomatology.  Evidence of the foregoing 
must be presented in order to warrant a change in an 
evaluation for a seizure disorder.

A February 1994 rating decision granted service connection 
for a generalized tonic-clonic seizure disorder and assigned 
it a rating of 10 percent, effective November 1992, the date 
of claim.  

In March 1995, a medical examination was performed regarding 
his claim for a rating in excess of 10 percent for a seizure 
disorder.  He reported a history of epilepsy for 10 years, 
and last having had a seizure in 1993.  He had been treated 
successfully with Dilantin daily to address his seizures.  
Oon examination, the physician found his speech normal, 
without evidence of aphasia, dysarthria, agnosia, apraxia or 
frontal lobe derangement.  The physician opined that his 
epilepsy was well controlled.

In March 1997, a VA medical examination was conducted for his 
seizure disorder.  He reported that he had a prolonged 
seizure in 1993, after which he decided to seek treatment at 
the Epilepsy Clinic at the local VA medical center.  Since 
then, it was reported that he had been taking Dilantin daily 
and reported no further seizures.  He complained of headaches 
lasting for several hours, at times the whole day or night.  
He acknowledged a history of sinusitis and stated that his 
headaches could be related thereto.  Even so, under the law, 
he is not competent to identify the causes of his headaches.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  On neurological 
examination, he was found to be alert, oriented, cooperative, 
with good memory, insight and judgment.  No aphasia, apraxia, 
or agnosia were found after a cerebral function examination.  
His sensory system was grossly normal and no focal or motor 
system deficit was detected.  

On VA neurological examination in July 1999, the veteran 
complained of headaches, but reported no seizures since 1993.  
Upon examination, his motor function and sensory nerves were 
intact.  The neurologist noted that the veteran was coherent 
with no cerebellar or cranial nerve defects and no 
pathological reflexes.  He was diagnosed with a generalized 
tonic-clonic seizure disorder.

In December 1999, the veteran stated on his substantive 
appeal that he had been "seizure free" since November 1993, 
as a result of his compliance with drug treatment.  He stated 
that he takes Dilantin daily.  He added that his medication 
could cause gum or liver damage; however, there is no 
indication in the medical reports, or by any allegation by 
the veteran himself, that he suffers currently from gum 
disease or liver damage.  See 38 C.F.R. § 3.310(a) (2000).

The record reflects that the veteran has a confirmed 
diagnosis of epilepsy and a history of a seizure disorder, 
but he has not had a seizure since November 1993.  A major 
seizure within the preceding two years or two minor seizures 
during the preceding six months warrants a 20 percent 
evaluation for a seizure disorder, and a 10 percent 
evaluation is warranted for a confirmed diagnosis of epilepsy 
with a history of seizures.  Therefore, given his history of 
a seizure disorder, the evidence supports a 10 percent 
evaluation for a seizure disorder; he does not warrant an 
evaluation in excess of 10 percent as he has not had a 
seizure since November 1993.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable here as the preponderance 
of the evidence is against the claim for an evaluation in 
excess of 10 percent for a generalized tonic-clonic seizure 
disorder.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

Entitlement to a rating in excess of 10 percent for a 
generalized tonic-clonic seizure disorder is denied.


REMAND

A remand in this case is required for compliance with the 
notice and duty to assist provisions contained in VCAA for 
the veteran's claim of service connection for low back pain.  
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  To establish 
service connection, there must be medical evidence of a 
current disability, medical or lay evidence of in-service 
incurrence or aggravation of a disease or injury, and medical 
evidence linking the current disability to that in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).

Service medical records reflect that he was treated for low 
back pain, which he stated occurred after he was lifting some 
heavy books, in August 1986.  Although the medical record 
reflects that the veteran has undergone medical evaluations 
for his back in March and May 1995, he continues to complain 
of low back pain.  Specifically, during his physical 
examination in May 1995, he reported that he had back 
problems since he worked at the National Guard in 1987.  
Further, he has not had a recent medical evaluation of his 
low back pain. 

A medical examination for his complaints of a low back 
disorder was performed in March 1995.  Thereafter, the record 
shows that has continued to complain of low back pain.  
Further, although a non-VA physician in March 1995 diagnosed 
low back pain syndrome without objective evidence of 
neurological disease, he did not opine whether the veteran's 
low back pain was at least as likely as not related to 
service.  Thus, a remand regarding his claim of service 
connection for a low back disorder is in order because a 
medical opinion is necessary to establish whether there is a 
nexus between his low back pain and his military service.  
See VCAA, § 3(a) (to be codified at 38 U.S.C. § 5103A(d)).

Under the law, the veteran is competent to report that on 
which he has personal knowledge, that is, what comes to him 
through his senses.  Layno at 470 (1994).  However, as a 
layperson, the veteran is not competent on matters of medical 
diagnosis or etiology.  See Grottveit v. Brown, 5 Vet. App. 
91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Further, the RO and the Board are not competent to 
issue medical opinions.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, where the determinative issue is one of 
medical causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  Jones v. Brown, 7 Vet. App. 
134, 137 (1994).  

In addition, service medical records include medical reports 
from the Air National Guard of Puerto Rico, but the record is 
unclear regarding the veteran's duty status during any of 
those periods.  For example, he claimed that he injured his 
back while at the National Guard in 1987; however, personnel 
records are not clear whether he was on ADT or inactive duty 
training during that time; this matter requires 
clarification.

For these reasons, it is not clear that further assistance by 
VA to the veteran pursuant to this enactment would be 
unproductive regarding his claim for service connection for a 
low back disorder.  Thus, it is not possible to conclude that 
a medical examination or additional medical opinion would not 
be beneficial to the appellant, specifically in terms of 
determining the nature and etiology of his low back pain.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).

Therefore, this case is REMANDED for the following 
development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by VCAA.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are satisfied. 

2.  The RO should request that the veteran 
supply the names and addresses of any 
additional individuals or treatment 
facilities that have conducted medical 
examinations or provided treatment for his 
back pain.  After securing any 
authorizations for release of such 
information, all documents obtained should 
then be added to the claims file.

3.  The RO should elicit the veteran's 
assistance in attempting to identify and 
verify the dates and character of all 
periods in which he was actually engaged 
in military service.  In conjunction with 
this verification, the RO should make 
another request to secure all service 
medical records through official channels, 
ensuring that all the veteran's periods of 
service (including any ADT or inactive 
duty training) are identified.

4.  The RO should schedule the veteran for 
VA medical examination to determine the 
nature of any low back disorder.  The 
examiner should be asked to assess the 
etiology of any back disorder found and 
provide an opinion as to whether it is at 
least as likely as not causally related to 
his service.  The claims file, including 
the veteran's service medical records must 
be provided to the examiner for review in 
conjunction with the examination.  Results 
of the examination should then be added to 
the claims file.  The veteran is advised 
that failure to report for a scheduled VA 
examination may have adverse consequences, 
including the possible denial of his 
claim.  Connolly v. Derwinski, 1 Vet. App. 
566 (1991).

Thereafter, the RO should readjudicate these claims.  If the 
benefit sought on appeal remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case and an opportunity to respond.  The case should then 
be returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

 


